Name: Council Regulation (EC, Euratom, ECSC) No 2356/95 of 5 October 1995 laying down the weightings applicable from 1 January 1994 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  monetary economics;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 10 . 10 . 95 EN Official Journal of the European Communities No L 241 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, EURATOM, ECSC) No 2356/95 of 5 October 1995 laying down the weightings applicable from 1 January 1994 to the remuneration of officials of the European Communities serving in third countries tions as a result of these weightings for the period between 1 July 1995 and the date of the Council Deci ­ sion setting the weightings to apply with effect from 1 July 1995 ; Whereas, however, in order to mirror the weightings applicable within the Community to remuneration and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than 12 months fol ­ lowing the date of that decision, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ ­ ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EC, Euratom) No 3161 /94 (2) and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in countries outside the Community and weight ­ ings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 January 1994 ; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months ; whereas it will accordingly have to set new weightings for the coming half-years, and, in particular, those applicable from 1 July 1995 ; Whereas the weightings to apply with effect from 1 July 1995 in respect of which payment has been made on the basis of a previous regulation could lead to retrospective adjustments to remuneration (positive or negative) ; Whereas provision should be made for back-payments in the event of an increase in remunerations as a result of these weightings ; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remunera ­ Article 1 With effect from 1 January 1994, the weightings appli ­ cable to remuneration payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first paragraph. Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with retrospective effect from 1 July 1994, 1 January 1995 and 1 July 1995 respectively. The institutions shall make back-payments in the event of an increase in remuneration as a result of these weight ­ ings. (') OJ No L 56, 4 . 3 . 1968, p. 1 . b) OJ No L 335, 23 . 12. 1994, p. 1 . For the period between 1 July 1995 and the date of the Council Decision setting die weightings applicable with No L 241 /2 EN Official Journal of the European Communities 10 . 10 . 95 effect from 1 July 1995, the institutions shall make retro ­ spective downward adjustments to remuneration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the recovery of sums overpaid shall, however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than 12 months from the date of that decision . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 5 October 1995. For the Council The President C. ALBERDI ALONSO 10 . 10 . 95 EN Official Journal of the European Communities No L 241 /3 ANNEX Weightings Country of employment applicablewith effect from l 1 January 1994 Albania 60,78 Algeria 101,73 Angola 1 415,73 Antigua and Barbuda 101,55 Argentina 109,28 Australia 91,68 Austria 132,26 Bahamas Q 0,00 Bangladesh 65,86 Barbados 97,90 Belize 95,60 Benin 94,69 Botswana 76,15 Brazil 72,00 Bulgaria . 43,10 Burkina Faso 119,19 Burundi 81,94 Cameroon 143,52 Canada 79,86 Central African Republic 181,01 Chad 153,03 Chile 72,60 China 91,04 Colombia 63,43 Comoros 117,69 Congo 144,46 Costa Rica 70,65 Cyprus 96,88 Czech Republic and Slovakia 58,33 Djibouti 135,17 Dominican Republic 83,32 Egypt 61,07 Equatorial Guinea 126,56 Ethiopia 43,23 Fiji 71,55 Finland 108,11 Gabon 186,88 Gambia 83,91 Ghana 53,55 Grenada 109,30 Guatemala 53,55 Guinea 110,42 Guinea-Bissau 84,39 Guyana 58,65 Haiti 71,88 Hong Kong 106,59 Hungary 76,40 India 42,41 Indonesia 97,62 Israel 109,05 CÃ ´te d'Ivoire 134,77 Jamaica 52,49 Japan (Tokyo) 214,11 Jordan 84,02 Kenya 61,63 Lebanon 25,42 Lesotho 65,64 Liberia (*) 0,00 Madagascar 81,54 Malawi 72,91 Country of employment Weightings applicable with effect from 1 January 1994 Malaysia 99,11 Mali 118,37 Malta 77,19 Mauritania 90,70 Mauritius 77,98 Mexico 103,69 Morocco 69,81 Mozambique 61,47 Namibia 77,75 Netherlands Antilles 89,18 New Caledonia 125,11 Niger 109,14 Nigeria 49,73 Norway 129,84 Pakistan 63,78 Papua New Guinea 112,81 Peru 134,94 Philippines 58,76 Poland 76,42 Republic of Cape Verde 84,65 Romania 42,16 Russia 129,37 Rwanda 105,00 SÃ £o TomÃ © and Principe (*) 0,00 Saudi Arabia 65,08 Senegal 142,75 Seychelles 125,67 Sierra Leone 80,81 Slovenia 75,13 Solomon Islands 85,76 Somalia (*) 0,00 South Africa (Capetown) 82,61 South Africa (Pretoria) 77,88 South Korea 118,72 Sudan 56,66 Suriname 48,81 Swaziland 57,72 Sweden 109,20 Switzerland 135,84 Syria 86,27 Tanzania 46,85 Thailand 84,38 Togo 101,53 Tonga 84,07 Trinidad and Tobago 73,10 Tunisia 62,66 Turkey 74,94 Uganda 60,09 Ukraine 67,27 United States of America (New York) 122,73 United States of America (Washington) 111,69 Uruguay 89,61 Vanuatu 95,07 Venezuela 57,57 Vietnam 35,49 Western Samoa 69,51 Ex-Yugoslavia Q 0,00 Zaire Q 0,00 Zambia 121,27 Zimbabwe 57,22 (') Not available.